DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendment in claim 1 in the Amendment filed August 9, 2022 has been received and considered by Examiner.

Election/Restrictions
Applicant’s election without traverse of species A(ii), B(ii) and C(i) in the reply filed on  April 12, 2022 is acknowledged.

Notes on elected species
Examiner notes, in regard to species A(i)-(iii), Examiner has merged species A(i) and A(ii) into one species (“easily openable” and “not unopenable but not that easily unopenable” have been merged into one), making the elected species Species A(i). Species A(iii) remains withdrawn, and is now technically species A(ii). Examiner notes that the term “easily openable” is an understood term to those of ordinary skill in the art in the packaging art. This species has been examined, the unelected species A(iii) (now A(ii)), “unopenable”, is withdrawn. 

Claim 4 is withdrawn as being drawn to nonelected species B(i). Claims 1-16 read on elected species Species A(i) and C(i). Therefore, only claim 4 is withdrawn.

Species C(i), aluminum, was elected. Withdrawn species C(ii) and C(iii) are metal oxides (alumina, silica [aluminum oxide, silicon oxide]).

Note on claim 2 as applied to Matsumoto et al. (US 2013/0130062)
Examiner notes that Matsumoto et al. (US 2013/0130062), the primary reference in the 35 U.S.C. 103 rejection made of record below, teach against the use of a two-pack adhesive (paragraphs 0003, 0004 and 0007), and thereby one of ordinary skill in the art would not have been motivated to have replaced the gas barrier adhesive of Matsumoto et al. (US 2013/0130062) with a two-pack adhesive.

REPEATED REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2018/0362785).

In regard to claims 1-3 and 5-7 (species C(i), aluminum, was elected), Arai et al. teach a gas barrier laminate having the following layer order:

first base material / print layer / gas barrier adhesive layer / aluminum vapor deposited layer / second base material 

(see, for example, Example 1, paragraphs 0237 and 0238)

This layer structure corresponds to as claimed : (A) / print / (B) / (C) / (D).

The adhesive layer of Example 1 is a gas barrier adhesive layer (see, for example, paragraphs 0008, 0012, 0022, 0070, 0133 and 0135)

The aluminum vapor deposited layer is in contact with the gas barrier adhesive layer because Arai et al. teach that the gas barrier adhesive layer of Arai et al. has improved bonding to aluminum layers such as aluminum vapor deposited layers (paragraph 0186)

The second layer is a PP (polypropylene) film, and would be recognized by one of ordinary skill in the art as a sealable material, a layer of which would thus be sealable, including easily openable. Additionally, Arai et al. teach in paragraph 0002 that PP films are known to function as a sealing layer in food packaging. Since the sealant layer of Arai et al. is for food packaging (paragraphs 0002 and 0017), the sealant layer is necessarily easily openable for it to function as food packaging.

Arai et al. do not explicitly teach that the thickness of the adhesive layer is from 0.5 to 6 microns.
However, since Arai et al. teach that the thickness of the first and second base material layers of Example 1 are 12 and 25 microns, respectively, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the adhesive layer of Example 1 of Arai et al. such that it has a thickness within a range of 0.5 to 6 microns, since such a thickness of an adhesive layer would be recognized as being within the range of reasonable thicknesses of an adhesive layer in a multilayer film having other layers of thickness of 12 and 25 microns.

In regard to claim 2, Arai et al. teach that the adhesive is a two-pack curable adhesive (see, for example, abstract and paragraphs 0008-0012) that may be solvent free (non-solvent type, paragraphs 0202 and 0218). Since it is solvent-free, it has a solvent content of 0. All method steps recited in claim 2 are required steps of applying a two-pack curable adhesive to form the adhesive layer.

In regard to claim 9, Arai et al. teach the laminate as discussed above in regard to claim 1. However, since Arai et al. teach a laminate having all structural and compositional requirements of claim 1 (including aluminum vapor deposited layer/s which would control the barrier properties of the film as a metal layer), one of ordinary skill in the art would have expected the inherent physical characteristics of the laminate, such as the claimed oxygen and water vapor permeabilities, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claims 10 and 11, Arai et al. teach the laminate as discussed above in regard to claim 1. Since Arai et al. teach a laminate having all structural and compositional requirements of claim 1 (including aluminum vapor deposited layer/s which would control the barrier properties of the film as a metal layer), one of ordinary skill in the art would have expected the inherent physical characteristics of the laminate, such as the claimed change in oxygen permeability from before to after a bending load is applied five times by a Gelbo Flex tester, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 12, Arai et al. teach the laminate as discussed above in regard to claim 1. Since Arai et al. teach a laminate having all structural and compositional requirements of claim 1 (including aluminum vapor deposited layer/s which would control the barrier properties of the film as a metal layer), one of ordinary skill in the art would have expected the inherent physical characteristics of the laminate, such as the claimed change in oxygen and water vapor permeabilities from before to after a packing load is applied once by a vertical pillow packing machine, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 13, Arai et al. teach the laminate as discussed above in regard to claim 1. The total number of layers in the laminate taught by Arai et al. as discussed above in regard to claim 1 is 6 or less.

In regard to claim 14, Arai et al. teach the laminate as discussed above in regard to claims 3 and 1. Since the sealant layer of Arai et al. is for food packaging, the sealant layer is necessarily easily openable for it to function as food packaging (paragraphs 0002 and 0017) (and so the sealant layer is necessarily easily openable).

In regard to claim 15, Arai et al. teach the laminate as discussed above in regard to claim 1. The laminate of Arai et al. is a gas barrier packaging material (see, for example, paragraphs 0002 and 0017).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2018/0362785) in view of Kaiho et al. (USPN 4,528,234).
Arai et al. teach the laminate as discussed above in regard to claim 1.
Arai et al. does not specify the thickness of the vapor deposited aluminum layer.
Kaiho et al., however, discloses a laminate for food packaging (see, for example, col. 1, lines 4-7) that includes an aluminum layer that is vapor deposited onto a polymeric base layer (see, for example, col. 4, lines 47-55 and col. 3, lines 60-67). Kaiho et al. teach that the thickness of the vapor deposited aluminum layer is 20 angstroms (col. 4, lines 47-55), which is 2 nm, which falls within the claimed range. Since Kaiho et al. establish that 2 nm is a known suitable thickness for vapor deposited aluminum layer on a polymeric base layer in food packaging laminates, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the vapor deposited aluminum layer of Arai et al. such that it has a thickness of 2 nm (or about 2 nm).

NEW REJECTIONS
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 and 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,953,628 (US ‘628). Although the claims at issue are not identical, they are not patentably distinct from each other because:

independent claim 1 of the instant application (and dependent claims 6 and 7) encompasses the combination of claims 1, 2 and 4 of US ‘628: 

the [ substrate layer / gas barrier adhesive layer / aluminum vapor deposition (claim 2 of US ‘628) barrier layer / sealant layer ] structure of claims 1 and 2 of US ‘628 corresponds to the claimed [ (A) / (B) / (C) / (D) ] structure of the instant application. The claimed thickness range of 0.5 to 6.0 microns of claim 1 encompasses the range of 2.0 to 4.0 microns of claim 4 of US ‘628. 

Claim 8 of the instant application encompasses (and corresponds to) claim 3 of US ‘628.

Claim 9 of the instant application encompasses (and corresponds to) claim 5 of US ‘628 as to the claimed oxygen permeability. As to the claimed water permeability, since claims 1, 2, 4 and 5 of US ‘628 recite a gas barrier laminate of the same structure and composition, one of ordinary skill in the art would have expected the inherent physical characteristics of the laminate, such as the claimed water vapor permeability, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. This is particularly true since both laminates include the vapor deposited aluminum layer of the same thickness (the metal layer would control the water vapor and oxygen permeabilities of the laminate, as it would be the most impervious of the layers of the laminate). Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claims 3 and 14, while US ‘628 does not specifically recite that the sealant layer is an easily openable sealant layer, since the claims of US ‘628 recite a packaging laminate, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used an easily openable sealant layer as the sealant layer of US ‘628 in order to provide easy access to the contents of the package.

In regard to claims 10 and 11, claims 1, 2 and 4 of US ‘628 teach the laminate as discussed above in regard to claim 1. Since claims 1, 2 and 4 of US ‘628 teach a laminate having all structural and compositional requirements of claim 1 (including an aluminum vapor deposited layer of the same thickness which would control the oxygen permeability of the laminate, as it would be the most impervious of the layers of the laminate), one of ordinary skill in the art would have expected the inherent physical characteristics of the laminate, such as the claimed change in oxygen permeability from before to after a bending load is applied five times by a Gelbo Flex tester, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 12, claims 1, 2 and 4 of US ‘628 teach the laminate as discussed above in regard to claim 1. Since claims 1, 2 and 4 of US ‘628 teach a laminate having all structural and compositional requirements of claim 1 (including an aluminum vapor deposited layer of the same thickness which would control the oxygen and water vapor permeabilities of the laminate, as it would be the most impervious of the layers of the laminate), one of ordinary skill in the art would have expected the inherent physical characteristics of the laminate, such as the claimed change in oxygen and water vapor permeabilities from before to after a packing load is applied once by a vertical pillow packing machine, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 13, claims 1, 2 and 4 of US ‘628 teach the laminate as discussed above in regard to claim 1. The total number of layers is less than 6.

In regard to claim 15, claims 1, 2 and 4 of US ‘628 recite a packaging material that comprises the laminate.

In regard to claim 16, since claims 1, 2 and 4 of US ‘628 recite a packaging laminate that comprises a sealant layer, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a sealed bag such as a pillow bag from the packaging laminate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2013/0130062) in view of Kaiho et al. (USPN 4,528,234), and in further view of Dalpe et al. (US 2012/0207954).
In regard to claims 1, 6 and 7 (species C(i), aluminum, was elected), Matsumoto et al. teach a laminate film for food packaging (paragraph 0078) including in the form of a bag (paragraph 0018), where the laminate film comprises at least a substrate (which corresponds to the claimed base), an adhesive coating material layer and sealant layer laminated in this order, and in case where the laminate film is formed into a bag, the substrate layer is the outer surface of the bag and the sealant layer is the inner surface thereof (paragraph 0018). Matsumoto et al. teach that the thickness of the adhesive coating material layer is “more preferably” from 0.5 to 10 microns, a range that greatly overlaps with the claimed range of 0.5 to 6 microns. One of ordinary skill in the art would have recognized to have formed a laminate film having the adhesive layer of Matsumoto et al. having a thickness in the range of 0.5 to 6 microns, because this range is taught as a suitable range via the teaching of Matsumoto et al. of the range of Matsumoto et al. of 0.5 to 10 microns. Matsumoto et al. teach that the adhesive coating material layer has extremely high-level gas barrier performance (and the adhesive coating material layer of Matsumoto et al. is therefore a gas barrier adhesive; paragraph 0059). Matsumoto et al. teach that the laminate may include an additional film material layer such as any of the materials disclosed as suitable for the substrate in paragraph 0019 such as polyolefin or polyester between the sealant layer and the adhesive layer, including an additional film material layer that may be deposited with alumina or silica (paragraph 0023). 

While Matsumoto et al. teach that the substrate layer (base) may include a vapor deposition of aluminum metal (paragraph 0019), Matsumoto et al. does not explicitly teach that the vapor deposition layer on the additional film material layer such as polyolefin or polyester between the sealant layer and the adhesive layer taught in paragraph 0023 may be an aluminum layer (as opposed to alumina or silica [aluminum oxide, silicon oxide]). Matsumoto et al. also do not explicitly teach that the vapor deposition of aluminum metal (the aluminum layer) is “provided directly on the sealant layer” as claimed (even though such a structure does fall within the scope of the teachings of Matsumoto et al., see explanation below in discussion regarding the aluminum layer being “provided directly on the sealant layer”.

In regard to the vapor deposition layer being aluminum (as opposed to a metal oxide such as aluminum oxide), Matsumoto et al. disclose polyethylene terephthalate as a suitable polyester for the substrate in paragraph 0019, and therefore, polyethylene terephthalate is disclosed as a suitable material for the additional film material layer such as polyolefin or polyester between the sealant layer and the adhesive layer taught in paragraph 0023 (polyethylene terephthalate is a polyester). Kaiho et al. discloses a laminate for food packaging (see, for example, col. 1, lines 4-7) that includes an aluminum layer that is vapor deposited onto a polyethylene terephthalate (PET) layer (see, for example, col. 4, lines 47-55 and col. 3, lines 60-67). Since Kaiho et al. establish that it is known to vapor deposit a layer of aluminum onto a PET layer in food packaging (and that vapor deposited aluminum layers were a well known barrier layer material, including as established by Matsumoto et al. as discussed in at least paragraph 0019), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the alumina or silica vapor deposition layer on the additional film material layer such as polyester (including polyethylene terephthalate) of Matsumoto et al. between the sealant layer and the adhesive layer taught in paragraph 0023 with the vapor deposited aluminum layer taught by Kaiho et al.

In regard to the vapor deposition of aluminum metal (the aluminum layer) being “provided directly on the sealant layer”, Matsumoto et al. teach that the additional film material that is of polyolefin or polyester (paragraphs 0023 and 0019) that is between the sealant layer and the adhesive layer may be deposited with the alumina or silica (paragraph 0023). The proposed combination of Matsumoto et al. and Kaiho et al. proposes replacing the alumina or silica (aluminum oxide or silicon oxide) of Matsumoto et al. with aluminum.

Dalpe et al. disclose a sealable packaging laminate for packaging such as a pouch (paragraphs 0009 and 0017 and Fig. 1), where the laminate includes a heat sealable layer of oriented polypropylene or polyethylene terephthalate (PET, which is a polyester) upon which has been deposited a thin coating of aluminum (see, for example, paragraph 0012). Dalpe et al. disclose that the thin coating of aluminum is adhered to a multilayer laminate of polyethylene layers (one of ordinary skill in the art would have recognized that the thin coating of aluminum is directly in contact with the heat sealable layer of Dalpe et al.) and (b) that the side of the aluminum coating opposite the heat sealable layer of Dalpe et al. is the side which is adhered to the multilayer laminate of polyethylene layers) (paragraph 0012). Since Dalpe et al. establish that it is known to provide an aluminum layer directly on a sealant layer of polyolefin or polyethylene terephthalate (PET) in multilayer packaging such as pouches (that is, to deposit the aluminum layer directly on the sealant layer), and since Matsumoto et al. teach that that deposition layer is in contact with the additional film material layer that is between the sealant layer and the adhesive layer (paragraph 0023), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have provided (deposited) the aluminum layer taught by Kaiho et al. directly on the sealant layer of polyolefin or polyethylene terephthalate (PET) taught by Matsumoto et al. (and of the laminate taught by Matsumoto et al. and Kaiho et al. as discussed above).

In regard to claim 3, Matsumoto et al., Kaiho et al. and Dalpe et al. teach the laminate as discussed above in regard to claim 1. Since the sealant layer of Matsumoto et al. is for a food packaging bag, the sealant layer is necessarily easily openable for it to function as a food packaging bag (paragraphs 0018, 0078 and 0079).

In regard to claim 8, Matsumoto et al., Kaiho et al. and Dalpe et al. teach the laminate as discussed above in regard to claim 1. Kaiho et al. teach the thickness of the vapor deposited aluminum layer on the PET layer is 20 angstroms (col. 4, lines 47-55), which is 2 nm, which falls within the claimed range.

In regard to claim 9, Matsumoto et al., Kaiho et al. and Dalpe et al. teach the laminate as discussed above in regard to claim 1. Examiner notes that the dimensional units that the oxygen permeability is reported in are not the same as the claimed oxygen permeability. However, since Matsumoto et al., Kaiho et al. and Dalpe et al. teach a laminate having all structural and compositional requirements of claim 1 (including an aluminum vapor deposited layer/s which would control the barrier properties of the film as a metal layer: a continuous metal layer would have higher barrier properties than polymeric layers), one of ordinary skill in the art would have expected the inherent physical characteristics of the laminate, such as the claimed oxygen and water vapor permeabilities, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claims 10 and 11, Matsumoto et al., Kaiho et al. and Dalpe et al. teach the laminate as discussed above in regard to claim 1. Since Matsumoto et al., Kaiho et al. and Dalpe et al. teach a laminate having all structural and compositional requirements of claim 1 (including an aluminum vapor deposited layer/s which would control the barrier properties of the film as a metal layer: a continuous metal layer would have higher barrier properties than polymeric layers), one of ordinary skill in the art would have expected the inherent physical characteristics of the laminate, such as the claimed change in oxygen permeability from before to after a bending load is applied five times by a Gelbo Flex tester, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 12, Matsumoto et al., Kaiho et al. and Dalpe et al. teach the laminate as discussed above in regard to claim 1. Since Matsumoto et al., Kaiho et al. and Dalpe et al. teach a laminate having all structural and compositional requirements of claim 1 (including an aluminum vapor deposited layer/s which would control the barrier properties of the film as a metal layer: a continuous metal layer would have higher barrier properties than polymeric layers), one of ordinary skill in the art would have expected the inherent physical characteristics of the laminate, such as the claimed change in oxygen and water vapor permeabilities from before to after a packing load is applied once by a vertical pillow packing machine, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 13, Matsumoto et al., Kaiho et al. and Dalpe et al. teach the laminate as discussed above in regard to claim 1. The total number of layers in the laminate taught by Matsumoto et al., Kaiho et al. and Dalpe et al. as discussed above in regard to claim 1 is 6 or less.

In regard to claim 14, Matsumoto et al., Kaiho et al. and Dalpe et al. teach the laminate as discussed above in regard to claims 3 and 1. Since the sealant layer of Matsumoto et al. is for a food packaging bag, the sealant layer is necessarily easily openable for it to function as a food packaging bag (paragraphs 0018, 0078 and 0079) (and so the sealant layer is necessarily easily openable).

In regard to claim 15, Matsumoto et al., Kaiho et al. and Dalpe et al. teach the laminate as discussed above in regard to claim 1. The laminate of Matsumoto et al., Kaiho et al. and Dalpe et al. is a gas barrier packaging material (see, for example, paragraphs 0018, 0078 and 0079 of Matsumoto et al.).

In regard to claim 16, Matsumoto et al., Kaiho et al. and Dalpe et al. teach the laminate as discussed above in regard to claim 1. Matsumoto et al. teach that the package may be formed via pillow-type sealing (paragraph 0077) and therefore teach that the package may be in the form of a pillow package.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2013/0130062) in view of Kaiho et al. (USPN 4,528,234), and in further view of Dalpe et al. (US 2012/0207954), and in further view of Steenblik et al. (USPN 5,475,533).
Matsumoto et al., Kaiho et al. and Dalpe et al. teach the laminate as discussed above.
Matsumoto et al., Kaiho et al. and Dalpe et al. do not explicitly teach a print layer between the base (substrate) and the gas barrier adhesive layer.
Steenblik et al., however, disclose a packaging bag (see, for example, col. 11, line 16) where a print layer is between the base (substrate) and the adhesive layer of a multilayer bag (see, for example, col. 11, lines 8-9). Therefore, since Steenblik et al. establish that it is known to form a print layer between the base (substrate) and the adhesive layer of a multilayer bag, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included a print layer between the base (substrate) and the adhesive layer of the multilayer bag taught by Matsumoto et al., Kaiho et al. and Dalpe et al. in the instance where decoration or information conveyance via print is desired for the bag.

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection of claims 1, 3 and 6-16 as being unpatentable over Matsumoto et al. (US 2013/0130062) in view of Kaiho et al. (USPN 4,528,234), to the extent that it applies to the new 35 U.S.C. 103 rejection of claims 1, 3 and 6-16 as being unpatentable over Matsumoto et al. (US 2013/0130062) in view of Kaiho et al. (USPN 4,528,234), and in further view of Dalpe et al. (US 2012/0207954) made of record in this Office Action, have been fully considered but are not persuasive.
	Applicant appears to argue that Matsumoto et al. require adhesive layers between all of the layers taught by Matsumoto et al. (and/or that one of ordinary skill in the art would interpret Matsumoto et al. as requiring adhesive layers between all of the layers taught by Matsumoto et al.). Examiner disagrees: Matsumoto et al. provide a very clear identification of layers in paragraph 0023, and there is no requirement in Matsumoto et al. that there is an adhesive layer between all layers specifically identified in Matsumoto et al. In addition, one of ordinary skill in the art would have recognized a teaching of a metal oxide layer deposited onto layer X as meaning that the metal oxide layer is deposited directly onto layer X (such that it is in contact with layer X). Examiner notes that Kaiho et al. (USPN 4,528,234) is relied upon for a teaching of use of an aluminum metal deposition layer instead of a metal oxide deposition layer, and Dalpe et al. is now relied upon for a teaching of the aluminum layer directly contacting the sealing layer. Dalpe et al. specifically teach the aluminum layer directly contacting the sealing layer (which means that the aluminum layer is between the sealing layer and the additional film material layer in the proposed combination of Matsumoto et al., Kaiho et al. and Dalpe et al.). Additionally, the teachings of Matsumoto et al. itself in paragraph 0023 includes the metal oxide layer directly contacting the sealing layer within its scope (the metal oxide layer must be on either side of the additional film layer that is in between the sealing layer and the adhesive layer, given the language of paragraph 0023).
	As was explicitly stated in the rejection, Kaiho et al. was relied upon for its teaching of depositing aluminum onto a PET layer (paragraph 0023). As was also explicitly stated in the rejection, since Matsumoto et al. teach that the additional film material layer may be of PET (polyester, paragraph 0023), it would have been obvious to one of ordinary skill in the art to have deposited the aluminum metal layer onto the PET (polyester) additional film material layer of Kaiho et al. As indicated above, Dalpe et al. is now relied upon for a teaching of the aluminum layer directly contacting the sealing layer (which means that the aluminum layer is between the sealing layer and the additional film material layer in the proposed combination of Matsumoto et al., Kaiho et al. and Dalpe et al.).

Applicant’s arguments regarding the 35 U.S.C. 103 rejection of claim 5 as being unpatentable over Matsumoto et al. (US 2013/0130062) in view of Kaiho et al. (USPN 4,528,234), and in further view of Steenblik et al. (USPN 5,475,533), to the extent that is applies to the new 35 U.S.C. 103 rejection of claims 1, 3 and 6-16 as being unpatentable over Matsumoto et al. (US 2013/0130062) in view of Kaiho et al. (USPN 4,528,234), and in further view of Dalpe et al. (US 2012/0207954), and in further view of Steenblik et al. (USPN 5,475,533), made of record in this Office Action, have been fully considered but are not persuasive.

Steenblik et al. is relied upon for its teaching of the location of a print layer in a packaging bag. There is no need for Steenblik et al. to teach the location of the aluminum layer as being between the sealing layer and the additional film material layer, since the other references address the location of the aluminum layer relative to the other layers.

Applicant’s arguments regarding the 35 U.S.C. 103 rejection of claims 1-3, 5-7 and 9-15 as being unpatentable over Arai et al. (US 2018/0362785) have been fully considered but are not persuasive.
As clearly stated in the rejection:

“first base material / print layer / gas barrier adhesive layer / aluminum vapor deposited layer / second base material 

(see, for example, Example 1, paragraphs 0237 and 0238)

This layer structure corresponds to as claimed : (A) / print / (B) / (C) / (D).

….

The second layer is a PP (polypropylene) film, and would be recognized by one of ordinary skill in the art as a sealable material, a layer of which would thus be sealable, including easily openable. Additionally, Arai et al. teach in paragraph 0002 that PP films are known to function as a sealing layer in food packaging. Since the sealant layer of Arai et al. is for food packaging (paragraphs 0002 and 0017), the sealant layer is necessarily easily openable for it to function as food packaging.”

	The polypropylene second layer is a sealant layer because it is a polypropylene layer. Polypropylene is well known by those of ordinary skill in the art to be a sealant material (a suitable material for a sealant layer): this is supported, for example, by Matsumoto et al., which identifies polypropylene as a preferred sealant material (a material that has “good heat sealability”) (paragraph 0024).

Applicant’s arguments regarding the 35 U.S.C. 103 rejection of claim 8 as being unpatentable over Arai et al. (US 2018/0362785) in view of Kaiho et al. (USPN 4,528,234) in view of have been fully considered but are not persuasive.
Kaiho et al. is relied upon for a teaching of the thickness of the aluminum layer. There is no need for Kaiho et al. to teach a particular layer order, because the claimed layer order is taught by Arai et al. (US 2018/0362785).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788